PCIJ_A_11_MavrommatisJerusalem-Readaptation_GRC_GBR_1927-10-10_JUD_01_PO_03_EN.txt. 47

DISSENTING OPINION BY M. CALOYANNI.
[Translation]

I regret to state that I am unable in the case submitted
to the Court to concur with the opinion of the majority of
my colleagues.

The Court has based its judgment upon the second argument
put forward by the British Government in support of its
objection to the jurisdiction, according to which argument it
is claimed that, in so far as the Greek Government has shown
that the British Government, by preventing the carrying out
of the concessionary contracts entered into by the Palestine
Administration with M. Mavrommatis on February 25th, 1926,
had not conformed to the international obligations accepted
by the Mandatory within the meaning of Article 11 of the
Mandate and consequently had committéd a breach of the
terms of that article, the British Government puts forward,
as against this, that the Court, by virtue of Article Ir of the
Mandate, has no jurisdiction to adjudicate upon an alleged
breach of the international obligations of the Mandatory
otherwise than as the result of the exercise the Palestine
Administration had made of its full powers, in order to decide
as to the public ownership or control of all the natural resour-
ces of the country, or of the public works, services and util-
ities established or to be established therein ; now there has
been no exercise of these full powers, since no right incon-
sistent with those of M. Mavrommatis has been granted to
Mr. Rutenberg ; and the fact that there was delay in approving
the plans, even if this delay were due, as the Greek Govern-
ment alleges, to Mr. Rutenberg’s hostility or that of certain
British or Palestine officials towards M. Mavrommatis, cannot
be considered as an exercise of the said powers.

The Greek Government had, in its Case submitted to the
Court on June 4th, 1927, concluded as follows:

1° that by delaying, regardless of the undertakings of
the High Commissioner for Palestine, until the month of
December, 1926, the approval, which should have been given
in August, of the plans deposited by M. Mavrommatis on the
DISSENTING OPINION BY M. CALOYANNI 48

preceding May 5th, and by thus preventing the. putting into
execution of the concessionary contracts concluded on Feb-
ruary 25th, 1926, the British Government, as Mandatory for
Palestine, has not complied with its international obliga-
tions under Article 11 of the Mandate:

2° that by these delays and by the hostility displayed
towards him by certain British authorities—which delays and
hostility were due to Mr. Rutenberg’s opposition—it was ren-
dered materially and morally impossible for M. Mavrommatis
to obtain the financing of his concessions, and that he has
thus unjustly suffered damage, for the reparation of which the
British Government must pay him compensation.

The Greek Government estimates this compensation at the
sum of £217,000 to be paid by the British Government,
together with interest at 6% from the filing of the application
until the date of payment.

Although the discussions therefore dealt with all the ques-
tions raised by the British Government in its Preliminary
Objection to the jurisdiction, the Court did not go beyond the
question which related to the application and interpretation
of the meaning of Article 11 of the Mandate and the inter-
national obligations which resulted therefrom.

‘The two preceding judgments of the Court determined cer-
tain questions relating to the interpretation of Article 11 of
the Mandate, and at the same time established the relationship
between Protocol XII of Lausanne and that article.

In these two judgments it was a question of defining the
jurisdiction of the Court in the first place, and then of
considering the violation of international obligations alleged by
the Greek Government.

As regards jurisdiction, the Court had declared that, indeed,
certain concessions granted to Mr. Rutenberg had been granted :
by virtue of the full powers which the Palestine Administra-
tion were entitled to exercise, and that, in granting these ©
concessions, the Mavrommatis concessions, whilst not coming
within the terms of Article xz themselves, came, however,
within the jurisdiction of the Court by virtue of Article 26
of the Mandate ; because, indeed, it was a question of inter-
national obligations accepted by the Mandatory and provided
for under Protocol XII of Lausanne, obligations which the
DISSENTING OPINION BY M. CALOYANNI 49

Palestine Administration was obliged to respect subject to the
rich penalty of disregarding and consequently of violating such
obligations which would involve reparation to M. Mavrommatis.

As a result of these judgments, the Court ordered the
readaptation of the Mavrommatis concessions, having noted
that the Rutenberg concessions constituted a violation of the
international obligations accepted by the Mandatory, and this
principally owing to two facts which were: the grant of
certain concessions to Mr. Rutenberg, namely, the concession
of September 21st, 1921, and that of September 12th, 1921, both
of which comprised an article (29) in which the Court found
one of the grounds on which it rested its jurisdiction. The
second fact related to the close connection which existed
between the exercise of the full powers which Article 11 granted
to the Palestine Administration with regard to public control
and Zionism, an organization recognized by the Mandate and
intended to collaborate towards the development of the coun-
try. The Court held, however, that as regards the readapta-
tion, it was upon an agreement entered into between the Parties
in relation to the application of Article 4 or Article 6 of the
Mandate that it rested its jurisdiction.

In the present case the question of the interpretation of
Article 11 of the Mandate is again raised in relation to the
Court’s jurisdiction.

_ Article x of the Mandate runs as follows :

“The Mandatory shall have full powers of legislation
and of administration, save as they may be limited by
the terms of this. Mandate.”

Article 11:

“The Administration of Palestine shall take all necessary
measures to safeguard the interests of the community in
connection with the development of the country and....
shall have full power to provide for public ownership or
control of any of the natural resources of the country
or of public works, services and utilities established or
to be established therein.... The Administration may
DISSENTING OPINION BY M. CALOYANNI 50

arrange with the Jewish Agency mentioned in Article 4
to construct or operate.... any public works. services
and utilities, and to develop any of the natural resources
of the country....”

Article 4:

“An appropriate Jewish Agency shall be recognized
as a public body for the purpose of advising and co-
operating with the Administration of Palestine in such
economic, social and other matters.... and.... to assist
and take part in the development of the country”,

always subject to the control of the Palestine Adminis-
tration.

From a study of these texts it clearly appears that the
Zionist Organization is so closely connected with the Palestine
Administration that for purposes of developing the country as
regards economic questions and as regards works of public
utility, it appears to be unable to do without this Organization,
unless it consented. It is true that in the French text of
Article 11 the indefinite expression pourra occurs, but that
does not exclude such an obligation, because it refers to the
Administration and not to the Jewish Organization ; the words
contained in Article 4 are imperative as far as concerns the
co-operation of the Jewish Organization in all economic ques-
tions and those concerning the development of the country ;
indeed, the words employed in the French text are aura le
dyoit to do so, the only restriction being, in relation to all
these matters, that the Palestine Administration reserves the
right of control.

It may thus be seen that any action by the Palestine
Administration in its relations with Zionism, and one may add
that of persons proved to have intimate relations with the
Jewish Organization, assumes a special character and legal
significance; if it is true that the Palestine Administration
has reserved the right of control, it follows that this control
can only be the control which the Court has declared in its
two preceding judgments as being the forcible cancellation or
interference in concessions granted by the Administration.

Moreover, the full powers which that Administration exercises
are not the full powers of an ordinary public administration ;
DISSENTING OPINION BY M. CALOYANNI SI

they are powers within the meaning always of public control
because the purpose of the Mandate is the development of
the country, either as regards natural resources, or as regards
public works and utilities which have to be undertaken in
the public interest. As a result of these preliminary considera-
tions, it becomes necessary to investigate certain points with
regard to the nature and purpose of the Mandate.

It is by reference to the spirit of Article 22 of the Covenant
of the League of Nations that one finds the essential element
underlying the Mandate from the point of view of the full
powers in question ; indeed, it is upon the idea of “develop-
ment” that the principles of Article 22 are mainly based ;
whenever the exercise of the full powers is therefore concerned,
the Administration has an obligation to exercise them, because
in the development of the country a great deal of its mission
and. all its activities are comprised. It could not be other-
wise, having regard to the responsibility voluntarily assumed
by the Mandatory when accepting the Mandate; a limit,
however, was placed upon the exercise of these full powers:
it was the reservation made with regard to the international
obligations accepted by the Mandatory; clearly, this was an
application of a principle of international law as against which
the powers granted by the Mandate could not be applied ;
this tutorship had to be determined without, however, for the
purpose of its exercise, granting powers which would infringe
upon the principles of international law from which interna-
tional obligations arise. Indeed, the concessions granted prior
to October 2gth, 1914, had to be maintained and this prin-
ciple of international law had to be respected. The terms of
the treaty guaranteeing the maintenance of this principle on
every occasion on which the full powers of control would be
exercised, must contemplate not only positive acts but also
negative acts, in this sense that the Palestine Administration
would be obliged to respect international obligations accepted
by it, not only when it granted concessions, but also when it
exercised its powers in a manner which would cause injury
to the concessionnaire ; indeed, it could not be otherwise
because it would confer upon the Palestine Administration
powers of action and at the same time give it complete
liberty every time that acts were concerned which constituted,

7
DISSENTING OPINION BY M. CALOYANNI 52

as regards their application or their effects, a failure to observe
these international obligations; and this is all the more
true since the purpose itself of safeguarding public interests
is closely connected with the idea of conérol; the Administra-
tion must see that all the natural resources, the use of
which it allows, and all public works and utilities, the carrying
out of which it authorizes, should tend to safeguard the
interests of the community and the development of the
country. And, as has been stated, the Palestine: Administra-
tion is not by the nature of the Mandate itself an adminis-
tration similar to others. It has a purpose, expressed at
the time of the origin of its rights, which differs from that
of any.other public administrations, in the sense that it could
not have acted if there had been no Mandate or this éwiorship,
which was conferred upon it by Article 22 of the Covenant.
Owing to the nature sw generis of the Mandate and owing
to its purpose or special mission of tutorship, a tutorship
which dominates the whole of the Mandate, the exercise by
the Administration of its full powers becomes compulsory,
whether it is a question of deciding with regard to a public
ownership or public control ; in other words, it is obliged, in
order to safeguard the interests of the community, to decide
whether it has to exercise these full powers by the method
of ownership or by that of control ; hence, the words “provide”
or décider have a specific and identical legal meaning.
Similarly, the words “ownership” and “control” cannot be
separated from the word “public”. Furthermore, the words
“public control”, whilst supporting the restricted meaning
attributed to sequestration or intervention by the Court, acquire
an obligatory character. That is to say that the Administra-

tion, in deciding to exercise its full powers, must decide whether
‘it is going to exercise them by sequestration or by interven-
tion ; it is obliged to do one or the other.

It follows therefore that in applying these legal conceptions
we cannot assimilate the Palestine Administration to an ordin-
ary administration, and we must refuse to confer upon it
this ordinary control and apply in its relation a form of control
within the meaning the Court has laid down; consequently,
in regard to concessions, every positive or negative act which the
Administration accomplishes in the exercise of its full powers
DISSENTING OPINION BY M. CALOYANNI 53

is an act of public control within the meaning above indicated.
In exercising, therefore, this public control, the Administra-
tion must respect the international obligations which it has
accepted and which constitute a restriction upon its freedom
of action whenever it is a question of determining public
control. .

In applying these conceptions to Article 11 of the Mandate,
this article cannot go beyond the purpose and the nature
of the Mandate and the purpose which the Covenant has
conferred upon the Mandate. The connection between the
provisions of Article 22 of the Covenant and those of the
Mandate with regard to the safeguarding of the interests of
the community is close and inseparable; the development of
the peoples cannot be separated without including one of
the essential elements of that development, namely, the eco-
nomic development of the country. It is a tutorship sw
generis which the Mandate has imposed upon the Mandatory,
who must render a full account of this tutorship. Moreover,
this Mandate is a complex tutorship, and one of the aspects
of this complexity is the one which relates to the Jewish
Organization. This Organization has the right to assist and
participate in the development of the country ; in other words,
the Administration, although tutelary, has a necessary collab-
orator in the accomplishment of its mission; the only right
which the Administration has in relation to this assistance
and to this participation in the development of the country
is the right of control. And when, later on, El-Audja will
come to be considered, the importance of Mr. Rutenberg will
be observed, owing to his indisputed ties with the Jewish
Organization. This tutorship thus constitutes a legal element
as regards the mandatory Administration, which is entirely
different from that of any ordinary public administration.

In the light of these principles, what relation does Protocol XII
of Lausanne bear to Article 11 of the Mandate?

Protocol XII takes the place of Article 311 of the Treaty of
Sèvres. The Court inits Judgment No. 2 states : ‘“Later when it be-
came clear that the Treaty of Sèvres would never come into force,
whilst the new peace treaty with Turkey had not yet been drafted,
in order to avoid delay in the adoption of the Mandate for Pales-
DISSENTING OPINION BY M. CALOYANNI 54

-tine, the reference to the Treaty of Sèvres was replaced by the
words: international obligations accepted by the Mandatory. This
phrase, therefore, whatever its scope may be in other directions,
includes at all events the provisions which, in the future peace
treaty with Turkey,” (in the present case the Treaty of Lausanne
and its protocols), ‘were to take the place of the provisions of
Article 311 of the Treaty of Sèvres.”

The Court, after quoting Article 311 of the Treaty of Sèvres,
continues as follows in its Judgment No. 2: “As Article 311 of
the Treaty of Sévres dealt with concessions in territories detached
from Turkey and as that article is now replaced by Protocol XIT of
the Treaty of Lausanne, it follows that the ‘international obliga-
tions accepted by the Mandatory’, referred to in Article 11 of the Man-
date, certainly include the obligations arising out of Protocol XII
of the Lausanne Treaty.”

And after having stated that these obligations “limit the powers
of the Palestine Administration to provide for public ownership
or control of any of the natural resources of the country or of the
public works, services and utilities established or to be established
therein’, the Court adds: “The Court considers that the reserva-
tion made in Article rz regarding international obligations is not
a mere statement of fact devoid of immediate legal value, but that,
on the contrary, it is intended to afford these obligations, within
the limits fixed in the article, the same measure of protection as
all other provisions of the Mandate.”

The Court adds that these international obligations which are
stated and established by Protocol XII of Lausanne only fall within
the scope of Article 11 and set in operation the jurisdiction of the
Court under Article 26 if the Mandatory has exercised his full
power to provide for public ownership or control. By applying
the principles set out above, that is to say those relating to the
special character of the Mandate, we arrive at the conclusion that
Protocol XII always falls within the scope of Article 17 of the
Mandate, because the Administration always exercises its full
power to provide for public ownership or control.
DISSENTING OPINION BY M. CALOYANNI 55

Moreover, a natural consequence of the foregoing is that there
was no need for Protocol XII to state what tribunal should hear dis-
putes arising in connection with the application and interpretation
of the Mandate ; for being always covered by Article rz, the Court
would necessarily have jurisdiction and thus there would be no
need for an agreement between the Parties to decide which article,
4 or 6, would be applicable, because readaptation or compensation,
being international obligations, in the sense indicated above, would
come within the scope of Article 11, and necessarily involve the
jurisdiction of the Court.

We thus stated certain principles which, whilst maintaining the
principles in regard to public control established by the Court’s
judgments, nevertheless, both by their nature and object, extend
the sphere of application to cover the circumstances of the present
dispute. For it is important to begin by establishing a parallel
between the cases which led up to the two previous judgments and
the present case.

Can it be said that the present case is independent of the
preceding ones ?

The present case concerns, on the one hand, concessions granted
to M. Mavrommatis and, on the other hand, concessions granted
to Mr. Rutenberg. Furthermore, the concessions granted to
M. Mavrommatis constitute the execution of the Court’s judgment
ordering the readaptation of M. Mavrommatis’ concessions of 1914.
We are therefore in point of fact concerned with the execution of
the international obligations which the Palestine Administration
was bound to respect by maintaining the concessions obtained
by M. Mavrommatis from the State to which the British Govern-
ment succeeded as succession State and at the same time as Man-
datory. From these points of view, therefore, it is necessary to
consider what is the relation in law between the preceding cases
and the present one.
DISSENTING OPINION BY M. CALOYANNI 56

The new contracts, both dated February 25th, 1926, have been
concluded between the Palestine. Administration and M. Mavrom-
matis. Have these contracts been granted to M. Mavrommatis in
the exercise of the full power belonging to the Palestine Administra-
tion ? Are. the contracts granted to Mr. Rutenberg on March 5th,
1926, incompatible with M. Mavrommatis’ new contracts ? Does
readaptation in itself constitute an international obligation to
which the Mandatory must give full effect ? .

From the principles developed above, it follows that the contracts
of February 25th, 1926, granted to M. Mavrommatis, were granted
in the exercise of the full power preserved by the Palestine
Administration, because they concern the grant of a conces-
sion for works of public utility and also the utilization of natural |
resources. Has this full power been exercised by the Adminis-
tration to provide for the public control both of natural resources
and of works of public utility? According to the principles
set out above, there can be no doubt as to this, for the Palestine
Administration is under an obligation to exercise its powers of
public control owing to the special nature of the public administra-
tion ; the protection of the interests of the community as regards
the development of the country is of a peculiar character owing
to the nature of the Mandate. The Administration is not free
to act as an ordinary administration could. It must exercise
particular care because it has to render account of the manner
in which it protects the interests of the community; this it
has to do not only under Article 11 but also in accordance
with the spirit of Article 22 of the Covenant of the League of
Nations.

‘ Again, the Palestine Administration, being closely linked with
the Zionist Organization, is obliged, under Article 4, to co-operate
with the Jewish Agency in regard to all economic questions and
questions concerning the development o1 the country. But
the question of the development of the country is inseparable from
that of works of public utility, just as it is also inseparable
from questions in regard to the natural resources of the country ;
when therefore concessions had to be granted to M. Mavrom-
DISSENTING OPINION BY M. CALOYANNI 57

matis which the Administration was obliged to maintain under
Protocol XII, it was at the same time bound to remember
the interests of the Jewish Agency and, consequently, also
the concessions it had already granted to Mr. Rutenberg.
The close connection therefore existing between these conces-
sions of Mr. Rutenberg and those of M. Mavrommatis is
precisely the Palestine Administration’s obligation to confirm
what it had already granted by the agreements of September,
1921. This connection obliged the Palestine Administration
to do nothing conflicting with its obligations in respect of the
Rutenberg concessions which it had already granted and with
which the Zionist Organization was closely associated.

The foregoing simply amounts to this: when the question
of the plans and their approval came up, the point which
irked the Palestine Administration was that the El-Audja
source had been granted to Mr. Rutenberg, and this source
therefore became the link which established the close connec-
tion between the Rutenberg concessions and those granted to
M. Mavrommatis on February 25th, 1926.

There was an incompatibility between these contracts,
owing to the fact that the former conflicted with M. Mavromma-
tis’ interests, and from this very fact arose the international
obligation of the Palestine Administration not to do anything
which might prevent the application of the Mavrommatis
contracts, which consisted in complete and effectual readap-
tation, readaptation which was ordered by the Court and which
the representative of the British Government promised, should
be effected not only without difficulty but under its especial
‘protection. There is no doubt that readaptation, being a
condition laid down by the Protocol of Lausanne, constitutes
an international obligation ; this obligation falls under Article 11
of the Mandate when the full power to provide for. public
control has been exercised. When there is a question of
readaptation, it is necessary to refer to the contracts whereby
such readaptation has been effected; since the Palestine Admin-
istration exercised public control when granting the conces-
sions, readaptation as regards every stipulation and condition
comprised therein, becomes an international obligation, owing
to this exercise of the power to provide for control of natural
DISSENTING OPINION BY M. CALOYANNI 58

resources and of works of public utility. In this respect the
Administration, at the time of the readaptation, must do
all in its power to make this readaptation effectual and must
not allow anything to impede it. This therefore amounts to
saying that when, in connection with readaptation, there are
certain conditions to be fulfilled, these conditions must be
entirely protected by the Administration. At the same time the
Administration must effectually contribute towards their fulfilment
in order that the readaptation may be properly carried out and
to render possible the effective operation of the concessions
granted. Accordingly, if in one of the conditions of readapta-
tion there were an essential point requiring acceptance or refusal,
that point must be accepted: refusal would engage the respons-
ibility of the Palestine Administration towards the conces-
sionnaire : therefore there would or would not be a breach of
international obligations in respect of the plans which were
to be approved within a fixed period, according to whether
the Palestine Administration did or did not approve them
within that period. Again, if it proved impossible to approve
the plans owing to some particular circumstance, for instance,
owing to discussions raised in connection with some source
of water supply (in this case the El-Audja), this very cir-
cumstance would constitute the factor requisite for determin-
ing the responsibility arising under the international obliga-
tions accepted by the Mandatory.

Turning, therefore, to the present case and examining the
Rutenberg concessions, it will be seen that the concessions of
March 5th, 1926, considered from the standpoint of readapta-
tion and in connection with the approval of the plans,
constitute a factor which necessarily compels the mandatory
Power to accord to the Mavrommatis concessions a full
measure of the protection to which they are entitled by
reason of the international obligations accepted under Protocol
XII and the exercise of public control constituted by the
-grant of the Rutenberg concessions of March 5th, 1926, in
which it was undertaken to respect the Rutenberg concession
of September 12th, 1921, which was described as the “El-
Audja Concession”. |
DISSENTING OPINION BY M. CALOYANNI 59

On a closer consideration of the facts of the case, it will
be seen that the Mavrommatis contracts of February 25th,
1926, were entirely dependent on the fulfilment of two condi-
tions: the approval of the plans and the financing of the
concessions. These two conditions were vital to the readapta-
tion, which formed the subject of the concessionary contracts.

It is true that only one of these conditions was an essential
part of the contracts, but the two were so closely inter-
connected that it may be said that they were both vital to
the contracts. It was impossible to separate the question of
the time-limit for approval from that of the financing of the
concessions, for the very simple reason that if the plans were
not approved within the times fixed, the financial arrange-
ments were bound to be detrimentally affected, and this
circumstance was one of the main causes of the ill-Success of
the attempts to form the company for the carrying out of
the works of public utility for which M. Mavrommatis held
a concession.

In this connection, it will be well to recall what has been
said in regard to M. Mavrommatis’ new contracts. It has
been maintained that they destroyed the connection between
the 1914 concessions and the international obligations arising
under the Protocol of Lausanne which brought them within
the scope of Article 11 of the Mandate, giving the Court
jurisdiction ; it has been said that these are new contracts
concluded between the present Palestine Administration and
M. Mavrommatis; consequently, they have been substituted
for the former ones and they have caused the latter to be
deprived of the protection to which they were internationally
entitled. It is worth while considering this more closely in
order to see whether they are a continuation of the old
contracts and whether no link connecting the present situation
with the previously existing one has been broken. Now these
contracts state categorically that the concessionnaire finally
and irrevocably abandoned his right to the previous conces-
sions: From this express renunciation it has been deduced
that the new contracts have been substituted for the old

8
DISSENTING OPINION BY M. CALOYANNI 60

ones and consequently that they are entirely new in character.
But it is not possible to dispute the fact that M. Mavrom-
matis, in these contracts, has always had in view the rea-
daptation of his old concessions, that is to say, firstly, their.
maintenance and, secondly, their putting into operation after
readaptation to the new economic conditions which arose
after the war. M. Mavrommatis, as he has said from the out-
set, and as was stated in the first correspondence exchanged
on the question, did not consider the signature of the
new contracts as implying anything except the adaptation of
the concessions to the economic conditions, a view which,
moreover, must have been shared by the British Government ;
for it is impossible to imagine that the British Government,
which had promised to protect M. Mavrommatis against any
other concessionnaire, would have itself changed the character
of the contracts and substituted for them contracts which
no longer corresponded either to the international obligations
accepted by it, or to the Court’s judgment in regard to which
it had not only declared its readiness to comply, but also
that it would assist in the readaptation of these very con-
tracts; it follows therefore that both Parties were thinking
the whole time of the old concessions and of the rights of
M. Mavrommatis protected by Protocol XII and Article 11
of the Mandate. These expressions, therefore, of categoric
renunciation can only have their normal meaning, that is to
say, that he is abandoning his rights under the clauses of
the old contracts and that new clauses are being substituted
for the old ones; but it is indisputable that it remained under-
stood that these new contracts only contemplated readaptation
and that, if this were not effected, the whole arrange-
ment became purposeless, and consequently the former
situation would be re-established with all its legal conse-
quences. In this connection it is not indeed necessary to
construe the meaning of the words “in consideration” in
English law; it is a question of expressing the leading idea
which is readaptation. The two Mavrommatis contracts of
February 25th, 1926, contain the following:

‘‘And whereas it is necessary by reasons of the provisions
of the Concessions Protocol attached to the Treaty of
DISSENTING OPINION BY M. CALOYANNI 6x

Peace... signed at Lausanne on the 24th day of July 1923
to put the provisions of the said Agreement into conformity
with the new economic conditions” ;

and in actual fact this readaptation meant nothing else than
the maintenance of the old concessions.

If therefore, in the course of readaptation, circumstances arose
which, in themselves, contravened the international obligations
accepted by the Mandatory, it becomes clear that the latter
could be held responsible for their violation; at the present
stage of the proceedings, attention cannot be devoted to this
violation or to a more considered interpretation of the con-
tracts, as this question belongs to the merits of the case.
Nevertheless, as regards the Court’s jurisdiction, it is common
ground that readaptation is the main object of both Parties.
Therefore the objection raised in regard to the renunciation
of the previous concessions, being a question concerning the
merits, and because it relates to the existence or non-existence
of the contracts, cannot validly be supported.

The important point at the present stage of the case is to

ascertain whether readaptation has or has not taken place.
It is undeniable that this readaptation has not taken place
and that consequeritly the old concessions have not been
maintained, for readaptation was a condition essential to their
maintenance ; from this point of view, therefore, the position
is the same as it was before the signing of the contracts
and, therefore, it is legitimate to say that it was necessary
to ascertain whether the Palestine Administration had respect-
ed its international obligations.
_ In continuation of what has been said above, the Admin-
istration, having expressed its full power to provide for
public control, has failed to observe its obligations by reason
of the fact that it has not readapted the concessions as it
was bound to do.

This failure to effect readaptation is closely connected with
the objection raised by Mr. Rutenberg in connection with
the El-Audja. If he had not made this objection, readaptation
would certainly have taken place, and it would seem that,
once readaptation had been completely and finally effected,
the concessionary contracts would have entered upon the
DISSENTING OPINION BY M. CALOYANNI 62

stage of execution and would have been applied in their
entirety; then only would it be possible to discuss the
contracts and to raise some other objection to the Court’s juris-
diction, an objection which might be based on the following
point: would the concessions, in spite of readaptation, still
retain their international character under the terms of Articles 11
and 26 of the Mandate and the. Protocol of Lausanne? But
this is not the time for the Court to consider these questions,
which are outside the scope of the present deliberations.

*
% +

It was also contended that Mr. Rutenberg’s oppoñition to
the use of the El-Audja source by M. Mavrommatis did not
establish incompatibility between the concessions granted to
M. Mavrommatis and those granted to Mr. Rutenberg on
March 5th, 1926; that, consequently, the present case was of
a different character to that of the cases which were pre-
viously determined by the Court. On a closer scrutiny of
this objection, one will observe that there need not be such
an incompatibility in all cases; in the preceding cases there
had been such an incompatibility because there was an
Opposition between the Rutenberg concessions and the Mavrom-
matis concessions. The reason for this opposition was not
the same in the present case; but this did not prevent
another reason than the one given in the previous judgments
becoming the subject upon which the incompatibility between
the two concessions was based. Indeed, had the British
Government not granted the El-Audja concessions to Mr. Ruten-
berg before approving the plans of M. Mavrommatis, the
grant of the concessions to M. Mavrommatis would have
constituted a good title as against Mr. Rutenberg for the
use of El-Audja; that is to say that Mr. Rutenberg would
have found it impossible to delay the approval of the plans
and M. Mavrommatis would have been fully placed in a
position to carry out his concessions. Whereas the British
Government did just the contrary; whilst it was discussing
the plans with M. Mavrommatis, it simultaneously granted
concessions to Mr. Rutenberg on March 5th, 1925, which
included in. Article 3 (A) a confirmation of the concession of
DISSENTING OPINION BY M. CALOYANNI 63

September 12th, 1921; this concession had already been
declared. to be the basis upon which the jurisdiction of the
Court rested in the first case, because it had been granted
for two reasons: firstly, because it constituted an exercise of
the full powers to provide for public control, and secondly
because it was the result of the close collaboration of the
Zionist Organization and the Palestine Administration; to
the achievement of what practical and material ends, so far
as concerns the readaptation, the approval of the plans and
the .financing of the undertaking was the reservation made
in Article 3 (8) of the Rutenberg concession of March 5th,
1926, directed, in which reservation it is stated: “A conces-
sion granted by the Jerusalem Municipality in the year 1914:
for electric supply or electric tramways” and in which it
must be understood that M. Mavrommatis was in question,
although he is not mentioned by name? The Palestine
Administration gave notice of Mr. Rutenberg’s concessionary
contracts of March 5th, 1926, only in March, 1927, one year
after those of M. Mavrommatis, who, being unaware of the
grant of the concessions, had been struggling with Mr. Ruten-
berg, so much so that the latter had threatened the British
Government with seeking a remedy for his claims in the
municipal courts; moreover, the British Government has
itself later recognized by the approval of the plans not only
that M. Mavrommatis was entitled to make use of the El
Audja source, but it also formally recognized that Mr. Ruten-
berg had no right to oppose such use. It thus becomes
evident that the Palestine Administration, by its own acts
of recognition, had negatively in the exercise of its full powers
of control prevented the approval of the plans in the appoint-
ed time and consequently had prevented the readaptation
of the concessions, which it was obliged to readapt. It would
have acted fositively by approving the plans in the period fixed
in the new contracts. of the Mavrommatis concessions whilst
ignoring Mr. Rutenberg’s threats, and besides, it would have
acted positively if it had given instant protection to M. Mavrom-
matis’ rights by suspending the grant of new concessions to
Mr. Rutenberg until the readaptation had been completed and
the concessions had been placed in a complete state of executory
applicability. Quite to the contrary, the British Government, in
DISSENTING OPINION BY M. CALOYANNI 64

this case as in the previous cases, instead of taking prompt
action by positive acts, preferred to adopt a method of recon-
ciliation by asking M. Mavrommatis to come to an agreement
with Mr. Rutenberg. The other way would have been a
positive act by the Palestine Administration, an act which
would have consisted of immediately approving M. Mavrom-
matis’ plans and, in the event of Mr. Rutenberg’s opposition,
referring him to M. Mavrommatis so that he should come to
an understanding with him and, failing such understanding
in the time prescribed for the approval of the plans, approving
the plans and then dealing with Mr. Rutenberg’s claims;
being protected by international obligations, M. Mavrommatis’
rights should have had priority over Mr. Rutenberg’s private
rights even if these might have been connected with the
Zionist Organization. Therefore, in exercising the full powers
to provide for control over the natural resources, that is to
say the El-Audja source, and for the public works and utilities
which were dependent upon the El-Audja source, the Palestine
Administration has, by adopting a negative attitude, made the
‘ readaptation impossible because such readaptation depended
upon the approval of the plans and that the financing of
his undertaking in turn depended upon that approval.

From the preceding it is evident at the present stage of
the proceedings, that, prima facie, the acts of the Palestine
Administration come under Article 11 of the Mandate, which,
owing to its relationship with Article 26, confers jurisdiction
upon the Court.

*
* %

It is for these reasons that I am of opinion that the Court
has jurisdiction.
